                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


   RANDALL TURNER,                                  )
                                                    )
           Plaintiff,                               )
                                                    )
   v.                                               )        Case No. 3:18-cv-00003
                                                    )        Judge Aleta A. Trauger
   TONY PARKER et al.,                              )
                                                    )
           Defendants.                              )


                                             ORDER

        Before the court are pro se plaintiff Randall Turner’s Objections (Doc. No. 78) to the

magistrate judge’s Report and Recommendation (“R&R”) (Doc. No. 77), which recommends

that defendant Arthur Bellott’s Motion to Dismiss (Doc. No. 76) be granted and that the claims

against that defendant be dismissed.

        For the reasons explained in the accompanying Memorandum, the plaintiff is correct that

the magistrate judge clearly erred in referring to Wells v. Brown, 891 F.2d 591, 593 (6th Cir.

1989), as supporting a conclusion that the plaintiff’s pleading must be construed as stating a

claim against Dr. Bellott in his official capacity only. However, the magistrate judge’s ultimate

conclusion did not rely on that finding, and the plaintiff’s other objections are without merit. The

court, having conducted a de novo review of the plaintiff’s allegations against Dr. Bellott in light

of the motion to dismiss, ACCEPTS the magistrate judge’s recommendation that the claims

against Dr. Bellott be dismissed for failure to state a claim for which relief may be granted. The

defendant’s Motion to Dismiss (Doc. No. 76) is GRANTED on that basis, and the claims against

Dr. Bellott are DISMISSED.
                                                                            2


This case remains referred to the magistrate judge.

It is so ORDERED.




                                             ALETA A. TRAUGER
                                             United States District Judge
